Title: John Adams to Abigail Adams, 16 January 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Jan. 16. 1795
          
          The Travelling I Suppose has retarded the Post of this Week, till to Day, when I received your two Letters of the 4th. and 8th.
          I am happy to Day in the Company of our Charles, who arrived at my Invitation from New York as fat as a Squab or Duck. Mr Burr Says he is a Steady Man of Business. He is gone to the Drawing Room and Play.
          A Debate in Senate disappointed me of the female Commencement.— Fenno has sent Mr Cranch his Paper from the 1st. of Jan.
          Mr Bowdoins Morality is the same with that of the Livingston Family at New York, and of all other Men who have more Ambition than Principle. I have gone through a Life of almost three Score Years, and how few have I found whose Principles could hold against their Passions, whose honour could contend with their Interests, or even whose Pride could Struggle with their Vanity.!
          May I never have to reproach myself with faults which I have seen so often with Grief shame & Indignation in others— I know not that ever in my Life I gave a Vote against my Judgment— May I never deprive myself of the Power of saying this to my Wife and to my God in my last hour! I wonder that many of my Votes have not sent me home but here I am after a series of trying Years.—
          four and thirty Years, the most of my Thoughts and Anxieties have been for the Public. Twenty Years have been wholly devoted to public Employments— My forces of Mind and Body are nearly Spent— Few Years remain for me, if any, in public Life probably fewer still. If I could leave my Country in greater Security, I should retire with

Pleasure. But a great Cloud hangs over it yet. I mean a Cloud of Ignorance, Knavery & Folly.— Whether a torrent can be Stemm’d or not is yet uncertain. My Hopes however are stronger than my fears, and I am determined to be as happy as I can.
          My head is not turn’d I hope, though my Paper is.
          Nabby is not yet abed— she is well however— Mrs Otis & her sister are well—and the little Girls too.
          Dont say a Word of my coming home: but I hope to keep Thanksgiving with you. it is however uncertain— Perhaps Congress may rise perhaps not.
          I must put Brisler & his Wife into our House next Winter, Louisa to board at Mr Cranches I will pay with Pleasure for her—and take you along with me— What say You to this Project?
          The greatest difficulty will be to find Lodgings.
          May every Blessing and you and yours
          Adieu.
        